GRAHAM, Judge.
All of defendant’s assignments of error are based upon his contention that the bill of indictment is insufficient to charge the offense of assault on a female with intent to commit rape.
The indictment charges:
“The Jurors for the State Upon Their Oath Present, That Billy Lloyd Shipman late of the County of Durham on the 9th day of July 1971 with force and arms, *579at and in the County aforesaid, 1st Count: did unlawfully, wilfully, and feloniously commit an assault on one Sandra Garrison, a female, with intent her, the Sandra Garrison, feloniously, forcibly, and against her will to ravish and carnally know the same Sandra Garrison, the same offense being against the peace and dignity of the State and in violation of law, to wit G.S. 14-22.”
The bill of indictment reflects an archaic style, probably as a result of being fashioned from an old form. Cf. State v. Taylor, 280 N.C. 273, 185 S.E. 2d 677. The language used is substantially the same as that contained in a bill of indictment considered by the Supreme Court in 1902 in the case of State v. Peak, 130 N.C. 711, 41 S.E. 887. The bill of indictment in that case was held sufficient and we follow that case in overruling defendant’s assignments of error here.
The effect of the indictment here is to charge that defendant assaulted Sandra Garrison, a female, with intent her to ravish and carnally know forcibly and against her will. The form is disapproved; however, in substance the indictment is sufficient to withstand defendant’s attack. G.S. 15-153.
It is noted that the indictment was not attacked at the trial and defendant’s counsel expressly stated that he had examined it and found it to be proper. Answers given by defendant and his counsel show that they were in no way confused by the bill’s lack of refinement.
No error.
Judges Morris and Vaughn concur.